DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to After Final Consideration Program 2.0 filed on 8/2/2022.
3.	This Office Action is made Notice of Allowance.
4.	Claims 6-7, 11-12, and 18 were previously cancelled.
5.	Claims 8, 10, 14, 16-17, and 24-25 are currently cancelled. 
6.	Claims 1-5, 9, 13, 15, 19-23 numbered accordingly are allowed herein.
                                                    Response to Arguments
7.	Applicant’s arguments regarding the amendment filed in the AFCP 2.0 on 8/2/2022 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
Allowable Subject Matter
1.	Claims 1-5, 9, 13, 15, 19-23 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1 and 13, the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Babaei et al. US 20180368107 discloses in Section [0193] Duplicate transmission of MAC PDUs (e.g. transport blocks) may be used; two or more transport blocks (TBs) of a same size may be created and two or more TBs comprise a same duplicated MAC PDU; Section [0201] Packet duplication configured by radio resource configuration (RRC) signaling per UE using higher layer signaling (e.g., RRC); Section [0235] The wireless device create a plurality of TBs using the DCI/grant; corresponding to a same bearer configured with packet (i.e. TB) duplication; Section [0251] Transport blocks that lead to transmission durations of PUSCH durations; uplink resource used for transmission of data to one or more first cells (i.e. base station); the prior art Han et al. US 20170078051 discloses in Sections [0040] A method by a base station includes receiving two transport blocks; Section [0087] When two TBs are transmitted on the UL PUSCHs (i.e. to the base station), then the ACK/NACK state information per TB is transmitted to the eNB on PHICH; Section [0104] In general, the eNB performs demodulation and decoding on PUSCH; Section [0123] The eNB also supports the UL MIMO and the eNB receives a plurality of TBs and sends the UE a response indicating whether the individual TBs are received successfully.
However, Babaei in view of Han do not render obvious in combination with other limitations in the independent claim 1 the claim elements A method comprising: receiving, by a terminal device, first configuration information, wherein the first configuration information configures the terminal device to perform duplicate transmission of transport blocks; receiving, by the terminal device, first indication information, and determining, by the terminal device, at least two transport blocks according to the first indication information, wherein the at least two transport blocks correspond to at least one first uplink channel; sending, by the terminal device, first information using the at least two transport blocks, wherein the first information comprises data information or control information, and wherein each transport block of the at least two transport blocks carries the same first information; and determining, by the terminal device, a priority of the at least one first uplink channel, wherein the priority of the first uplink channel is used for uplink power allocation; and wherein: second information is transmitted using at least one second uplink channel, the second information is different from the first information, and a time domain position of the at least one second uplink channel overlaps a time domain position of the at least one first uplink channel; and the priority of the at least one first uplink channel is higher than a priority of the at least one second uplink channel. 
However, Babaei in view of Han do not render obvious in combination with other limitations in the independent claim 13 the claim elements A method, comprising: sending, by a network device, first indication information to a terminal device, wherein the first indication information indicates a parameter value of at least one parameter corresponding to at least two transport blocks, and the at least one parameter comprises: a first time period, a bandwidth part (BWP), a precoding matrix parameter, a network identifier, a reference signal, a cell index, or a first joint identifier, wherein the first joint identifier indicates transport blocks usable for joint decoding; sending, by the network device, second indication information to the terminal device, wherein the second indication information indicates another parameter value of at least one another parameter corresponding to the at least two transport blocks, and the at least one another parameter comprises: a transport block size, a hybrid automatic repeat request (HARQ) process number, a new data indicator (NDI), a HARQ-acknowledgment (HARQ-ACK) resource, a redundancy version (RV), a time domain resource, a frequency domain resource, or a first timer start time; receiving, by the network device, the at least two transport blocks sent by the terminal device, each of the at least two transport blocks being received before the terminal device sends any feedback to the network device corresponding to whether the at least two transport blocks are correctly received; and decoding, by the network device, first information transmitted using the at least two transport blocks, wherein the first information comprises data information or control information, and decoding, by the network device, the first information transmitted using the at least two transport blocks comprises: jointly decoding, by the network device, a plurality of transport blocks in the at least two transport blocks to obtain the first information, wherein each of the plurality of transport blocks contains the same first information; and wherein the at least two transport blocks comprise a first transport block and a second transport block, and wherein: the second indication information indicates that a third parameter in the at least one another parameter corresponds to a plurality of parameter values, and parameter values of the third parameter corresponding to the first transport block and the second transport block are different.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-5, 9, 13, 15, 19-23 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-5, 9, 13, 15, 19-23 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 12, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477